Opinion of the Court by
Judge Williams:
The advance bid offered was secured by good security and was therefore reliable, and being for over twenty per cent, advance on the original, the chancellor did not abuse a sound discretion *152in rejection the first bid and opening the offering. The highest bidder at a decretal sale does not become the purchaser until his offer is confirmed by the chancellor, but until then he stands as a mere prof erred bidder. Still- the power to open the biddings is not an absolute arbitrary one, but to be exercised for reasonable cause and to forward justice. The policy of sustaining judicial sales, unless for good cause these be set aside, is equally for the benefit of both parties for a reasonable assurance that the purchase will be confirmed is calculated to invite such competitors as may desire to buy.

Lindseys, Harlan, for appellant.


Craddock, for appellee.

Wherefore the judgment is affirmed.